DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 , 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunch US20160222679.
Claim 1. Bunch discloses a disposable element (110) and a wedge (112); the disposable element comprising a base (122) from which a first arm (118) and a second arm (120) rise perpendicularly and are joined at the top to a lamella (114), so as to form an opening (116) among the base, the first arm, the second arm and the lamella; the wedge comprising a ramp body (162) with a flat lower face (portion abutting tiles 70, 72) and an inclined upper face (164); the disposable element being adapted to be arranged between the two tiles (70, 72); the wedge being adapted to be inserted into the opening 
	Note the upper edge portion 148 being referred to the tongue in the opening is designed to latch with the teeth of the wedge. For this to occur, it is implicit that the upper edge portion is flexible and inclinable. 

Claim 2. Bunch discloses the teeth comprise a first face which is perpendicular to the inclined upper face and a second face which is inclined as the inclined upper face (illustrated in Fig.11B and 12).  

Claim 8. Bunch discloses the lamella includes a frame (thick cylindrical portion above and under 144 in Fig.11A) that develops around a lamina (114) with a thickness lower than that of the frame (Fig.11A).  

Claim 9. Bunch discloses at least one recess (122) is formed in the base (122) of the disposable element.  
Claim 10. Bunch discloses the first arm (118) and the second arm (120) are connected through a section with a reduced thickness (140, 142) to the base (122).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bunch US20160222679 as applied to claim 1 above, and further in view of Biec US20150308130.
Claim 4, 12, and 14. Bunch discloses a flat element (160) is joined to the end of the ramp body having maximum height but is silent on the flat element being arched. Biec before the filing date of the instant invention discloses a wedge for a tile leveler with an arched element (52). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute the arched element of Biec for that of Bunch with the motivation of corresponding to an installer’s shoe. Furthermore, here is no invention in merely changing the shape or form of an article without changing its function except in a design patent.

Allowable Subject Matter
Claims 3, 5-7, 11, 13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the tongue is fixed to the lamella through a thinned portion so as to be easily flexed and a first cylindrical body protrudes from the lamella downwards in the opening, the main axis of the cylindrical body being parallel to the faces of the tiles and wherein a first smooth lateral portion is formed on the inclined upper face and the first cylindrical body can slide on said smooth lateral portion, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633